Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending, and are rejected.
Claim Objections
Claim 10 is objected to because the below is added at the beginning of the claim:
(, the transition sequence comprising replacing segments of the first content with segments of the second content until the second content completely replaces the first content). 
For the rest of this action, the above is omitted from the beginning of the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8, 17, 19-20 are rejected under 35 U.S.C. § 103 as being un-patentable over by U.S. Patent Application Number 2014/0380364 attributed to Paul . 
Regarding claim 1: Jenson discloses a method for transitioning from a first content to a second content on a display, the method comprising: receiving, at a computing device comprising a processor, the first content and the second content [0032]; determining, by the computing device, a transition sequence for transitioning from the first content to the second content, the transition sequence including replacing segments of the first content with segments of the second content until the second content completely replaces the first content [figure 5A-C: content 504 in figure 5A is transitioned and is replaced by content 508 in figure 5C; 0083]; assigning, by a layer engine controlled by the computing device, the transition sequence [figure 2A-B; figure 5A-D]; and displaying, by the computing device, the transition sequence on a first panel of the display, the display divided into a plurality of panels [figure 5A-D].
Jenson does not disclose assigning, by a layer engine controlled by the computing device, a duration for the transition sequence based on the first content or the second content; and displaying, by the computing device, the transition sequence for the duration on a first panel of the display, the display divided into a plurality of panels.
BASTALDO-TSAMPALIS discloses assigning, by a layer engine controlled by the computing device, a duration for the transition sequence based on the first content or the second content; and displaying, by the computing device, the transition sequence 
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS before him/her, before the effective filing date of the claimed invention to incorporate BASTALDO-TSAMPALIS’s disclosure of a duration for the transition sequence based on content into Jensen to have a content based transition.
One of ordinary skill in the art would do so to meet the need of the user who wants content based transition. One of ordinary skill in the art would do so as a particular content might have higher display value.
Regarding claim 2: The method of claim 1, further comprising dividing the display into the plurality of panels [Jensen: figure 2A].  
Regarding claim 3: The method of claim 1, wherein each of the plurality of panels displays different content [Jensen: figure 1C].  
Regarding claim 4: The method of claim 1, further comprising: receiving a third content and a fourth content to be displayed on a second panel of the display [0083]; determining, a second transition sequence for transitioning from the third content to the second content [Jensen: 0110; 0048]; and displaying the second transition sequence on the second panel of the display [Jensen: figure 2A-B].  
Regarding claim 5: The method of claim 4, wherein the first transition sequence is displayed independently of the second transition sequence [Jensen: figure 2A-B].  
Regarding claim 6: The method of claim 1, wherein the first content is a static image and the second content is a video [Jensen: 0050].  

Regarding claim 8: The method of claim 1, wherein the transition sequence includes resizing the first panel of the display [Jensen: 0119]. 
For claim 17: Jenson discloses a non-transitory computer readable medium storing instructions that, when executed by a processor, cause the processor to: divide the display into a first panel and a second panel, receive a first content and a second content to be displayed in the first panel, receive a third content and a fourth content to be displayed in the second panel, form a first snapshot of the first panel and the second panel displaying the first content and the third content, form a second snapshot of the first panel and the second panel displaying the second content and the third content, determine a first transition sequence for transitioning from the first snapshot to the second snapshot, the first transition sequence comprising replacing segments of the first snapshot with segments of the second snapshot until the second snapshot completely replaces the first snapshot [0083, figure 5A-D], assign a duration for the first transition sequence and display the first transition sequence for the duration on the display [0083].
Jenson does not disclose assigning a duration for the first transition sequence based on the first content and the second content.
BASTALDO-TSAMPALIS discloses assigning a duration for the first transition sequence based on the first content and the second content [0032, transition depends on that the content of the display condition of the airline flight information and also the 
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and BASTALDO-TSAMPALIS and before him/her, before the effective filing date of the claimed invention to incorporate BASTALDO-TSAMPALIS’s above mentioned disclosure into Jensen to get content based transition. 
One of ordinary skill in the art would do so to meet the need of the user preference of content based transition. One of ordinary skill in the art would do so as some contents might have higher display value.
For claim 19: The non-transitory computer readable medium of claim 17, wherein the instructions, when executed by the processor, further cause the processor to display the first transition sequence independently of displaying a second transition sequence [Jensen: figure 2A-B].
For claim 20: The non-transitory computer readable medium of claim 17, wherein the second content is a first video and the third content is a second video, and the instructions, when executed by the processor, further cause the processor to play the first video during the first transition sequence and the second video plays during the second transition [Jensen: 0083, 0110, 0048, figure 2A-B].
Claims 10-15 are rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and U.S. Patent Application Number 2003/0038884 attributed to Matsushita et al. (hereafter referred to as Matsushita).
Regarding claim 10: Jenson discloses a system for transitioning content, the system comprising: a display [figure 3]; a processor [figure 3]; and a memory storing 
Jenson does not disclose assigning a random duration for the first transition sequence, and display the first transition sequence for the random duration on the display.
Matsushita discloses assigning a random duration for the first transition sequence, and display the first transition sequence for the random duration on the display [0025, 0092 and 0164].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and Matsushita before him/her, before the effective filing date of the claimed invention to incorporate Matsushita’s teachings of assigning and displaying transition sequence for the random duration into Jensen to generate the effect of unpredictable motion. 

For claim 11: The system of claim 10, wherein displaying the first transition sequence includes instructions that, when executed by the processor, further cause the processor to display the first transition sequence independently of displaying a second transition sequence [Jensen: figure 2A-B].
For claim 12: The system of claim 10, wherein the first content is a first static image, the second content is a first video, the third content is a second video, and the fourth content is a second static image [Jensen: 0050].  
For claim 13: The system of claim 12, wherein the instructions, when executed by the processor, further cause the processor to play the first video during the first transition sequence and the second video plays during the second transition [Jensen: 0050].  
For claim 14: The system of claim 10, wherein the instructions, when executed by the processor, further cause the processor to display the first transition at a different time than a second transition [Jensen: 0085].Page 13 of 16  Docket No.: 1592.894US1 (16-1808)  
For claim 15: The system of claim 10, wherein the first panel and the second panel have a different size or a different shape [Jensen: 0113; 0098]. 
Claims 9, 18 are rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and BASTALDO-TSAMPALIS and U.S. Patent Application Publication Number 2017/0034237 attributed to Lawrence Way Silver (hereafter referred to as Silver). 

Neither Jensen nor BASTALDO-TSAMPALIS Docket No.: 1592.894US1 (16-1808)discloses resizing at least the second content to the second size, wherein displaying the transition sequence includes displaying the transition sequence during a refresh operation in which the first panel transitions from the first size to the second sizePage 12 of 16.
Silver discloses resizing at least the second content to the second size, wherein displaying the transition sequence includes displaying the transition sequence during a refresh operation in which the first panel transitions from the first size to the second sizePage 12 of 16 [figure 7E-F, paragraph 0098].
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and Silver before him/her, before the effective filing date of the claimed invention to incorporate Silver’s teaching of resizing and refreshing into Jensen and BASTALDO-TSAMPALIS to accurately reflect the change being made. Docket No.: 1592.894US1 (16-1808)
One of ordinary skill in the art would do so because refreshing is necessary to accommodate the change being made. One of ordinary skill in the art would do so because it is well-known in art.
For claim 18: The non-transitory computer readable medium of claim 17, wherein the instructions, when executed by the processor, further cause the processor to: resize the first panel from a first size to a second size [Jensen: 0051, 0119]; 
Jensen Docket No.: 1592.894US1 (16-1808)does not specifically mentions a refresh operation.
Silver discloses resize the second content to the second size, wherein displaying the first transition sequence includes displaying the first transition sequence during a 
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and Silver before him/her, before the effective filing date of the claimed invention to incorporate Silver’s teaching of resizing and refreshing into Jensen and BASTALDO-TSAMPALIS to accurately reflect the change being made. Docket No.: 1592.894US1 (16-1808)
One of ordinary skill in the art would do so because refreshing is necessary to accommodate the change being made. One of ordinary skill in the art would do so because it is well-known in art.
Claim 16 is rejected under 35 U.S.C. § 103 as being un-patentable over Jensen and Matsushita and Silver.
For claim 16: Jensen discloses resize the first panel from a first size to a second size [Jensen: 0051, 0119].
Neither Jensen nor Matsushita discloses resize the second content to the second size, wherein displaying the first transition sequence includes displaying the first transition sequence during a refresh operation in which the first panel transitions from the first size to the second size
Silver discloses resize the second content to the second size, wherein displaying the first transition sequence includes displaying the first transition sequence during a 
It would have been obvious to one of ordinary skill in the art, having the teachings of Jensen and Silver before him/her, before the effective filing date of the claimed invention to incorporate Silver’s teachings of resizing and refreshing into Jensen and Matsushita to accurately reflect the change being made. Docket No.: 1592.894US1 (16-1808)
One of ordinary skill in the art would do so because refreshing is necessary to accommodate the change being made. One of ordinary skill in the art would do so because it is well-known in art.
Response to Arguments
Regarding the rejection of claims under 35 USC §112: The rejection has been withdrawn since the claim has been amended appropriately.
Regarding Drawing Amendments: The amendments is accepted.
Regarding the rejection of claims under 35 USC §103: The applicant does not provide any rationale how the claims avoid the references or distinguish from them. The newly added amendments have been taught by Jenson as described above. Regarding the Interview held on December 9, 2020: the examiner refers to the Interview Summary dated December 14, 2020.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. 1.111(c) to consider these references fully when responding to this action.
U.S. Patent Application Publication Number 2017/0357427 attributed to WILSON et al. discloses assigning and displaying a random duration for transition sequences [paragraph 0498]. 
Examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and Figures may apply as well. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior arts or disclosed by the examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA D. CHAUDHURI whose telephone number is (571)272-1427.  The examiner can normally be reached on Mon-Wed 7-3 ET (1st week of the bi-week) and Mon-Tue 7-3 ET (2nd week of the bi-week).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached at 571 272 4057.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Anita D. Chaudhuri/
Examiner, Art Unit 2173


/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173